IN THE SUPREME COURT OF THE STATE OF NEVADA


                   RHONDA ROE; DENISE DOE; JANE                           No. 84004
                   DOE DANCER; AND JANE DOE
                   DANCERS 2-7,
                                       Appellants,
                                  vs.
                   RUSSELL ROAD FOOD AND
                   BEVERAGE, LLC, A NEVADA
                   LIMITED LIABILITY COMPANY, D/B/A
                                                                            FILED
                   CRAZY HORSE III GENTLEMEN'S                               JUL 2 1 2022
                   CLUB, I-X; DOE CLUB OWNER, I-X;
                                                                            ELIZABETH A. BROWN
                   DOE EMPLOYER, I-X; ROE CLUB                            CLERKFI PREME COURT
                   OWNER, I-X, ROES EMPLOYER, I-X;                       BY      . r
                                                                               DEPUTYt.E.RI
                                                                                          AM
                   JACQUELINE FRANKLIN; ASHLEIGH
                   PARK; LILY SHEPARD; STACIE
                   ALLEN; MICHAELA DEVINE;
                   SAMANTHA JONES; KARINA
                   STRELKOVA; AND DANIELLE
                   LAMAR,
                                  Res ondents.

                                        ORDER DISMISSING APPEAL

                              Cause appearing, the parties' joint motion to voluntarily
                   dismiss this appeal is granted. This appeal is dismissed. The parties shall
                   bear their own costs and attorney fees. NRAP 42(b).
                              It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A.

                                                            BY:



 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

  ) 1947   .4-tu
                 cc:   Hon. Joanna Kishner, District Judge
                       Leon Greenberg Professional Corporation
                       Bendavid Law
                       Bighorn Law/Las Vegas
                       Rusing Lopez & Lizardi, PLLC
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER